Citation Nr: 0737313	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to residuals of a right 
ankle fracture.  

2.  Entitlement to service connection for a right leg 
disorder, to include as secondary to residuals of a right 
ankle fracture.  

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to residuals of a right 
ankle fracture.  

4.  Entitlement to service connection for a left leg 
disorder, to include as secondary to residuals of a right 
ankle fracture.  

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to residuals of a right 
ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio (hereinafter RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  .


REMAND

In written contentions of record from the veteran, and oral 
argument from the veteran's representative presented at the 
September 2007 hearing before the Board, 


it was requested that the veteran be provided a VA 
examination to determine if the conditions for which service 
connection are claimed are etiologically related to the 
service-connected residuals of a right ankle fracture.  As 
the RO did not consider the issue as to whether the issues on 
appeal were aggravated by the veteran's service-connected 
right ankle disorder, the Board concludes that the requested 
VA examination is necessary in this case in order to comply 
with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Allen v. Brown, 7 Vet. App. 439 (1994) (en banc) (holding 
that service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include any records 
from treatment at the Brecksville VA 
medical facility that have not been 
obtained.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  The veteran must be afforded a VA 
examination for an opinion as to whether 
the veteran has a right knee, right leg, 
left knee, left leg, or low back disorder 
that is related to his military service 
or to his service-connected right ankle 
fracture residuals, to include by way of 
aggravation or a result of an altered 
gait pattern caused by these residuals.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

